*1026The opinion of the Court was delivered by
Fenner, J.
This suit presents the double character of a petitory action and an action for ijartition. Plaintiffs claim to be the owners, by virtue of inheritance from Norbert LeBlanc, of an undivided interest in a certain tract of land; they aver that the whole tract is in possession of the defendants, under claim of ownership; they ask for a decree recognizing them as owners in indivisión in the proportions claimed by them, and also decreeing a partition of the land between themselves and the defendants who are admitted to be part owners.
The defense is levelled exclusively against the petitory feature of the action. Defendants claim exclusive ownership of the land; they deny the ownership of plaintiffs and also plead the prescriptions of four, ten and twenty years.
The land in controversy was originally a tract of 28 arponts front on Lake Peigneur by 40 arponts in depth.
Plaintiffs present as their muniment of title a 'deed of sale of said tract from Mrs. Dubuclet to their father, Norbert LeBlanc, Sr., passed in 1841.
The father died in 1849, and no written transfer by him is produced.
Nevertheless, the defendants prove that, prior to his death, the land possessed and held by Norbert LeBlanc, Sr., and certain others under .claim of undivided ownership in the following proportions: Norbert LeBlanc, Sr., 6 arpents front by 40; Simonette LeBlanc, 6 by 40 ; James Dillon, 6 by 40 ; Drauzin LeBlanc, 6 by 40 ; Norbert LeBlanc, Jr., 2 by 40; and Godefroy Provost, 2 by 40.
It further appears that at the death of Norbert LeBlanc, Sr., his succession was opened, and an inventory was taken of his estate, upon which his interest in this land is set down as 6 arponts front by 40 in depth in a tract of 28 by 40 which is ‘'undivided and possessed by divers persons. ”
At the taking of this inventory, plaintiffs, then minors, were duly represented by their tutor, and the other heirs of Norbert, Sr., also assisted therein.
Simonette LeBlanc was the tutor of plaintiffs and also administrator of their father’s succession.
The property was sold on terms fixed on the advice of a family meeting called in the interest of the minors. The undivided six aipents front was duly sold, and the proceeds of that and other property were divided among the heirs, the share of plaintiffs being received by their tutor, and the administrator received his final discharge.
*1027Not long after, Norbert LeBlanc, Jr., died, and in Ms succession, Ms interest in this land was inventoried as two arpents by forty, and accordingly sold and proceeds distributed.'
At the majority of plaintiffs, their tutor made a full and final settlement with them and was duly discharged more than twenty years ago.
The land has always been held and dealt with by the parties above indicated as owners in division.
Their respective interests have been, at various times, sold and conveyed to third persons, who have held, possessed and administered the laud.
In 1879, the then co-owners made a partition of the land, to which one of the plaintiffs, who had become the purchaser of a certain interest, was a party.
During all this time, no claim for or on behalf of plaintiffs was ever urged or heard of, until 1887, when discovering the deed to their father of 1841, and the absence from the records of any conveyance by him during his life, they instituted the present suit.
If there was ever a case in which innocent third persons, _holding under ancient titles, should he quieted by prescription, surely this is one.
There is not a suggestion of any intentional fraud by any one, made in either the pleadings or the evidence in the case. On the contrary, such of the plaintiffs as testify on the point expressly exonerate Simonette LeBlanc, tlieir tutor and administrator of their father’s succession, from any intentional wrong.
The case is so clearly with the defendants under the ten years prescription that it is unnecessary to discuss any other point.
The good faith of defendants cannot admit of question. They hold under a title legal and, valid in point of form, and sufficient to transfer the property if made by the true owner, which is all that is required, and which is certain and fully proved. R. C. C. 3479, 3486.
They have shown a possession, during more than ten years, in fact and in right as owners, continuous, uninterrupted, peaceable, public and unequivocal. R. C. C. 3479, 3487.
They do not hold by any title of inheritance from Norbert LeBlanc, Sr., but by titles exclusive of and adverse to him and to Ms succession. They do not hold as co-owners with plaintiffs, but by titles exclusive of and adverse to any ownership by the latter. Therefore articles *10281304 and 1305 of the Civil Code relied on by plaintiff have no application.
As amongst co-heirs or co-owners it is true that an action of partition is only barred by thirty years, and can only be supported by a separate possession of a particular part of the common property, under the above articles. But prescription is not here pleaded against the action of partition, it is pleaded against the petitory action. It is not set up against the right of a co-owner to provoke a partition ; but against the claim itself of co-ownership, which plaintiffs are bound to establish before their right to partition can arise. The proposition that joint possessors in indivisión under titles covering the whole property cannot plead prescription against a claim of adverse title by third persons, without showing separate possession, by each, of particular and defined portions of the property, finds no support in reason or authority. It would mean that joint possessors in indivisión could never prescribe, and that prescription could not begin until after partition. There is nothing in the law which prevents joint titles being acquired by prescription or joint possession being the basis thereof. On the contrary, the law is clear that joint owners can possess in common the thing belonging t6 them in indivisión and that they may prescribe against the true owner by such a possession for the required length of time. Troplong, Pres. Nos. 244 and 250.
The judge a quo fell into error in applying to this case the rules regulating the prescription between co-heirs and co-owners laid down in R. C. C., 1304, 1305.
The contention of plaintiffs that the titles of defendants are too equivocal to he the basis of good faith is untenable. They quote certain decisions (8 Rob. 220; 10 La. 276; 11 Rob. 436, etc.) which hold'that a title whereby the vendor only sells his rigid, title and interest in the thing, such as they are, and without warranty, indicates a defective title and bars the good faith necessary to this prescription. These decisions have no application to the titles of defendants, which convoy the right, title and interest of the vendor in the whole undivided tract, but fully describe the extent of those interests as being so many arpents thereof,' and which, besides, presents full covenants of warranty.
For these reasons, we feel hound to reverse the judgment appealed from.
It is, therefore, ordered and decreed that the judgment appealed from ho avoided and reversed ; and that there he judgment in favor of defendants and rejecting the demands of plaintiffs at their cost in both courts.